PER CURIAM.
Indicted for possession of narcotics, to-wit, heroin, appellant in each of the cases is here assigning error in denying his motion to suppress evidence obtained on a search and seizure of an automobile, and, therefore, his motion for an instructed verdict on the ground of the insufficiency of the evidence.
The evidence in each of the cases establishes without contradiction that the search and seizure was made on information believed by the customs officers, who made the search and seizure, to be reliable. It is settled law that such information will support a finding that a search of an automobile based upon it was not unreasonable.1
Appellant in each case argues it as though the law were otherwise, as though, in short, such a search can be justified only where the officers know, as distinguished from having information as to, the facts on which they base their search.
This will not do.2 The denial of the motions to suppress was not error. The judgment in each case is affirmed.

 Cannon and Smith v. United States, 5 Cir., 158 F.2d 952, and cases cited therein;


 Pizzitola v. United States, 5 Cir., 84 F.2d 680, 681, and authorities cited supra.